MEMORANDUM**
George Hamilton appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to prosecute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion by dismissing Hamilton’s action for failure to comply with court orders that he file an amended complaint, where Hamilton had received four extensions of time in which to do so, and had been warned that failure to file an amended complaint would result in dismissal. See id.
Hamilton’s contention that the magistrate judge was biased is not supported by the record. See Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.1999).
Hamilton’s motion to file a late reply brief is granted. The Clerk shall file the reply brief received on March 4, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.